Citation Nr: 1025225	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.  Jurisdiction over the case was 
subsequently returned to the RO in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran's only service-connected disability is 
posttraumatic stress disorder (PTSD), which is rated at 70 
percent disabling.  

2.  As a result of the PTSD, the Veteran is unable to obtain and 
maintain any form of substantially gainful employment consistent 
with his education and occupational background.


CONCLUSION OF LAW

The requirements for TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16, 4.19 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claims.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is 
not considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

In determining whether unemployability exists, consideration may 
be given to a veteran's level of education, special training and 
previous work experience, but not to his age or to any impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total 
when it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, or 
as a result of two or more disabilities, provided that at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's only service-connected disability is PTSD, but it 
is assigned a 70 percent rating so the Veteran meets the 
percentage requirement for a TDIU.

In his claim for a TDIU, the Veteran reported that he had 
completed three years of college and had experience working as a 
distribution clerk for a U. S. Post Office and as a supervisor 
for a newspaper.  He stated that he became too disabled to work 
in November 2005.

A statement from his employer at the newspaper indicates that the 
Veteran had been employed as a district sales manager, that he 
last worked in November 2005, when he went out on long-term 
disability, and that his last date of employment was in November 
2006.  His employer noted that the veteran received long term 
disability payments from November 2005 to July 2006.  The 
employer also noted that no concessions were made to the Veteran.  

Records from Goldsboro Psychiatric Clinic dated from November 
2006 to February 2008 reflect treatment for PTSD.  A November 
2006 letter from his treating psychiatrist indicates that the 
Veteran was moderately comprised in his ability to sustain social 
relationships, but was unable to sustain work relationships.  
Therefore, the psychiatrist considered him permanently and 
totally disabled.

A February 2007 Social Security Administration (SSA) mental 
capacity examination disclosed that the Veteran had moderate 
impairment in a number of areas.

The report of an August 2007 VA examination indicates that the 
Veteran was socially isolated and highly irritable.  In addition, 
he had nightmares, intrusive thoughts, suicidal ideation, 
hypervigilance, and impaired concentration.  Moreover, he had 
rage responses with episodes of violence multiple times per 
month.  The examiner stated that the Veteran was unable to 
continue his employment at the newspaper because of his 
irritability, sleep impairment and intrusive thoughts.  Although 
the examiner did not believe that the Veteran was totally 
disabled due to his PTSD, she did believe that the disorder was 
productive of deficiencies in most areas.

Based on the foregoing evidence and with resolution of reasonable 
doubt in the Veteran's favor, the Board finds that the Veteran is 
unemployable as a result of his service-connected PTSD.  The 
Veteran's private psychiatrist opined that the Veteran was unable 
to sustain work relationships and was thus unemployable as a 
result of his PTSD.  Additionally, the August 2007 VA examiner 
indicated that the Veteran had to discontinue his last employment 
as a result of the symptoms of his PTSD and the examiner 
identified manifestations of the Veteran's PTSD that support the 
Board's conclusion that the Veteran is unemployable due to the 
service-connected disability.

Accordingly, a total disability rating based on individual 
unemployability due to service-connected disability is warranted.  


ORDER

A total disability rating based on individual unemployability due 
to service-connected disability is granted throughout the period 
of this claim, subject to the criteria governing the award of 
monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


